DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final action is responsive to the RCE filed on 05/17/2021.
Claims 1-4, 8-11, 13-22 are pending.

Response to Amendment
Applicant has amended independent claims 1, 16, 17 and dependent claims 2, 8-11, 13-15, 18-19 to include new/old limitations in a form not previously presented necessitating new search and considerations.  Claims 5-7, 12, have been canceled and new claims 20-22 have been added by the Applicant.
Claim Objections

Claim 8 objected to because of the following informalities:  
-- claim 8 is dependent on now cancelled claim 7 --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 8-11, 13-22 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.
The following terms lack proper antecedent basis:
-- the user event -- in claim 9.
-- the application -- in claims 20, 22.

The following claim language is not clearly understood:
Claim 1 recites “display…for starting the program …when the program is configured in the enabled state” and later recites “configuring the program into the enabled state whenever detecting that the program has been started using the icon”. It is unclear if the program is started before entering into the enabled state or program is in the enabled state before starting.
Claim 10 recites a target indicating the location of the predetermined area. It is unclear what constitutes the target (i.e. if the target is actually the area or icon or specific shape/symbol).
Claim 11 recites “erasing target from the screen in response to detecting the user event without clearly reciting which even (i.e. icon pressed/ released/ dragged/dropped).
Claim 20 recites displaying context menu up on detecting that the icon was pressed/tapped. It is unclear if the icon is in enabled state/disabled state when the icon was pressed/tapped. Claim 22 also recites program and application. It is unclear if program and application are same or different or dependent on each other.
Claim 21 recites detecting a user event without clearly reciting if the program is in enabled state or disabled state at the time of detecting the user event.
Claim 22 recites detecting a user event ordering to stop the program after it has been started”. It is unclear at the time of detecting user event, if the application is in enabled state or disabled state after being started. Claim 22 also recites program and application. It is unclear if program and application are same or different or dependent on each other.
Claims 16-17, and 20-22 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13-15, 19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US Pub. No. 2015/0074615 A1, hereafter Han) in view of Applicant admitted prior art (hereafter AAA).
AAA was cited in the last office action.  

Highlighted claim elements are missing from the respective cited prior art.

As per claim 1, Han teaches the invention substantially as claimed including method for controlling the execution of a program by a terminal comprising a screen ([0007]  programs, performing, multiple functions, device, touch screen, processor, memory, fig 1A processor 120 controller 122 applications 136 display 112 [0676] toggling airplane mode on/off), wherein the program is configurable into 
([0175] application 136-1 application state 192 application is active/executing [0676] toggling airplane mode off, airplane mode is on device doesn’t transmit wireless signal), and
a disabled state wherein no process of the program is allowed to be executed by the terminal ([0676] toggling airplane mode on, airplane mode is on device doesn’t transmit wireless signal), wherein the method comprises: 
displaying on the screen an icon for starting the program according to a first rendering ([0682] fig 26O icon 2652-1, enabled, no longer grayed out, tap gesture 2668 on icon 2652-1 toggle the airplane mode) when the program is configured in the enabled state ([0682] fig 26O icon 2652-1, enabled, tap gesture 2668 on icon 2652-1 toggles the airplane mode); 
displaying said icon according to a second rendering different from the first rendering ([0678] fig 26N icon 2652-1, disabled, visually indicated by graying out or shading of the icon) when the program is configured in the disabled state ([0678] fig 26N icon 2652-1, disabled, Tap gesture 2664 on icon 2652-1 does not toggle, and thus does not affect, the airplane mode); and 
configuring the program into the enabled state ([0676] toggling airplane mode on/off, airplane mode is off) whenever detecting that the program has been started using the icon ([0682] fig 26P icon 2652-1 changes the contrast, airplane mode setting, toggled ).

AAA, however, teaches disabled state wherein no process of the program is allowed to be executed (page 1 line 25-30 operating system, configures, disable, application, disabled state, execution of any process of the program is forbidden).

 It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Han with the teachings of AAA of disabling execution of any process of the program is forbidden to improve efficiency and allow disabled state wherein no process of the program is allowed to be executed to the method of Han as in the instant invention. The combination of analogous (Han [0002] AAA page 1 lines 5-6) cited prior arts would have been obvious because combining the disabling execution of any process of the program in the disabled state as taught by AAA to the manipulating user interface based on sensor input as taught by Han to yield predictable results of forbidding any process of the program from execution in disabled state with reasonable expectation of success and motivated by expected improvement in  user efficiency (Han [0005] AAA page 2 1-5).

As per claim 2, Han teaches the method comprising: 
rendering the icon using a first set of colors when the program is in the enabled state ([0682] fig 26O icon-on 2652-1, icon is no longer grayed out), 
rendering the icon is rendered using a second set of colors when the program is in the disabled state ([0682] fig 26N icon-on 2652-1, icon is grayed out/shading), 
wherein the second set of colors is a subset of the first set of colors ([0678] icon - graying out, shading [0682] icon - no longer grayed out, changes contrast).
As per claim 3, Han teaches altering a default shape of the icon into a first altered shape when the program is in one of the disabled and enabled states ([0682] fig 26O icon 2652-1, enabled, tap gesture 2668 on icon 2652-1 toggles the airplane mode [0242] progress indicator 510 second state 510-b [0243] changing appearance of progress indicator [0276] progress indicator, hexagonal geometric shapes), altering the default shape of the icon into a second altered shape or leaving said default shape unchanged, when the program is in another of the disabled and enabled state ([0678] fig 26N icon 2652-1, disabled, visually indicated by graying out or shading of the icon) when the program is configured in the disabled state ([0678] fig 26N icon 2652-1, disabled, Tap gesture 2664 on icon 2652-1 does not toggle [0242] progress indicator 510 first state 510-a faux fingerprint, no information collected).

As per claim 4, Han teaches compositing the icon with a first indicator overlapping the icon, if the current state is one of the disabled and enabled states ([0678] fig 26N icon 2652-1 grayed out/shaded), compositing the icon with a second indicator overlapping the icon, wherein the second indicator is different from the first indicator, or leaving the icon free of indicator, if the current state is the other of the two states ([0682] fig 26 icon 2652-1 clear, no longer grayed out ). 

As per claim 13, Han teaches terminating, ending and/or killing any process of the program being executed whenever the program is configured into the disabled state ([0676] toggling airplane mode on, airplane mode is on device doesn’t transmit wireless signal [0255] toggling on/off, turn on/off the ability to purchase goods and services). 

As per claim 14, Han teaches comprising saving a state the program has been configured into a non-volatile memory of the terminal ([0203] non-volatile memory, store, program/modules).

As per claim 15, Han teaches metadata of the program that is stored in a memory of the terminal ([0004] metadata, user interface objects, fig 1A memory 102 [0193] fig 1B 183) is accessible when said program is in the disabled state ([0678] limited access mode, icon, disabled [0654] locked device interface, provides, limited access, hints on how to unlock). 

As per claim 19, Han teaches wherein the icon is displayed on one of an applications menu and a home screen (fig 26 icon 2652-1 home button 204).

As per claim 21, Han teaches the invention substantially as claimed including method for controlling the execution of a program by a terminal comprising a screen ([0007]  programs, performing, multiple functions, device, touch screen, processor, memory, fig 1A processor 120 controller 122 applications 136 display 112 [0676] toggling airplane mode on/off), wherein the program is configurable into 
an enabled state wherein at least one process of the program is allowed to be executed by the terminal ([0175] application 136-1 application state 192 application is active/executing [0676] toggling airplane mode off, airplane mode is on device doesn’t transmit wireless signal), and
a disabled state wherein no process of the program is allowed to be executed by the terminal ([0676] toggling airplane mode on, airplane mode is on device doesn’t transmit wireless signal), wherein the method comprises: 
displaying on the screen an icon for starting the program according to a first rendering ([0682] fig 26O icon 2652-1, enabled, no longer grayed out, tap gesture 2668 on icon 2652-1 toggle the airplane mode) when the program is configured in the enabled state ([0682] fig 26O icon 2652-1, enabled, tap gesture 2668 on icon 2652-1 toggles the airplane mode); 
displaying said icon according to a second rendering different from the first rendering ([0678] fig 26N icon 2652-1, disabled, visually indicated by graying out or shading of the icon) when the program is configured in the disabled state ([0678] fig 26N icon 2652-1, disabled, Tap gesture 2664 on icon 2652-1 does not toggle, and thus does not affect, the airplane mode);
detecting a user event indicating that the icon has been moved on the screen according to a predetermined motion pattern ([0188[event receiver [0189] event comparator, determine, event, double tap, on a displayed object [0128] contact/motion finger swipe, finger down, finger dragging events [0544] moves icon), and changing the current state of the program in response to detecting the user event ([0194] event recognizer, activates, event handler, associated with event [0186] event handler, gui updater, update the application internal state), 
Han doesn’t specifically teach no process.
AAA, however, teaches disabled state wherein no process of the program is allowed to be executed (page 1 line 25-30 operating system, configures, disable, application, disabled state, execution of any process of the program is forbidden).

 It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Han with the teachings of AAA of disabling execution of any process of the program is forbidden to improve efficiency and allow disabled state wherein no process of the program is allowed to be executed to the method of Han as in the instant invention. The combination of analogous (Han [0002] AAA page 1 lines 5-6) cited prior arts would have been obvious because combining the disabling execution of any process of the program in the disabled state as taught by AAA to the manipulating user interface based on sensor input as taught by Han to yield predictable results of forbidding any process of the program from execution in disabled state with reasonable expectation of success and motivated by expected improvement in  user efficiency (Han [0005] AAA page 2 1-5).

As per claim 22, Han teaches the invention substantially as claimed including method for controlling the execution of a program by a terminal comprising a screen ([0007]  programs, performing, multiple functions, device, touch screen, processor, memory, fig 1A processor 120 controller 122 applications 136 display 112 [0676] toggling airplane mode on/off), wherein the program is configurable into 
an enabled state wherein at least one process of the program is allowed to be executed by the terminal ([0175] application 136-1 application state 192 application is active/executing [0676] toggling airplane mode off, airplane mode is on device doesn’t transmit wireless signal), and
a disabled state wherein no process of the program is allowed to be executed by the terminal ([0676] toggling airplane mode on, airplane mode is on device doesn’t transmit wireless signal), wherein the method comprises: 
displaying on the screen an icon for starting the program according to a first rendering ([0682] fig 26O icon 2652-1, enabled, no longer grayed out, tap gesture 2668 on icon 2652-1 toggle the airplane mode) when the program is configured in the enabled state ([0682] fig 26O icon 2652-1, enabled, tap gesture 2668 on icon 2652-1 toggles the airplane mode); 
displaying said icon according to a second rendering different from the first rendering ([0678] fig 26N icon 2652-1, disabled, visually indicated by graying out or shading of the icon) when the program is configured in the disabled state ([0678] fig 26N icon 2652-1, disabled, Tap gesture 2664 on icon 2652-1 does not toggle, and thus does not affect, the airplane mode);
detecting a second user event ([0188] event receiver [0189] event comparator, determine, event, double tap, on a displayed object) ordering to stop the program after it has been started ([0752] In response to detecting button press 29066, photo selection interface 29060 ceases to be displayed), and configuring the application into the disabled state in response to detecting the second user event ([0194] event recognizer, activates, event handler, associated with event [0328] event handler, update application state ([0678] fig 26N icon 2652-1, disabled, visually indicated by graying out or shading of the icon). 
Han doesn’t specifically teach no process.
AAA, however, teaches disabled state wherein no process of the program is allowed to be executed (page 1 line 25-30 operating system, configures, disable, application, disabled state, execution of any process of the program is forbidden).

 It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Han with the teachings of AAA of disabling execution of any process of the program is forbidden to improve efficiency and allow disabled state wherein no process of the program is allowed to be executed to the method of Han as in the instant invention. The combination of analogous (Han [0002] AAA page 1 lines 5-6) cited prior arts would have been obvious because combining the disabling execution of any process of the program in the disabled state as taught by AAA to the manipulating user interface based on sensor input as taught by Han to yield predictable results of forbidding any process of the program from execution in disabled state with reasonable expectation of success and motivated by expected improvement in  user efficiency (Han [0005] AAA page 2 1-5).

Claims 8-11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Han  in view of AAA, as applied to above claims, and further in view of Hoerentrup et al. (US Pub. No. 2015/0095853 A1, hereafter Hoerentrup).
Hoerentrup was cited in the last office action.

As per claim 8, Han and AAA, in combination, do not specifically teach elements of claim 8.
Hoerentrup teaches wherein the predetermined motion pattern is a motion of the icon ([0018] button navigation, defined, user presses, left-right-up-down button) into a predetermined area of the screen ([0010] each button, assigned an on-screen area). 
	It would have been obvious to one of ordinary skills in the art before the claimed invention to combine the teachings of Han and AAA with the teachings of Hoerentrup of button navigation within assigned on-screen area to improve efficiency and allow wherein the predetermined motion pattern is a motion of the icon into a predetermined area of the screen to the method of Han and AAA as in the instant invention.
As per claim 9, Hoerentrup teaches the user event indicates that the icon has been dragged and dropped in the predetermined area ([0010] each button, assigned an on-screen area, [0018] button navigation, defined, user presses, left-right-up-down button). 

As per claim 10, Hoerentrup teaches displaying a target indicating the location of the predetermined area on the screen ([0024] each button group, display area is defined, button group area, rectangular area). 

As per claim 11, Han teaches displaying the target ([0807] deliver targeted content) whenever detecting that the icon has been pressed on during a predetermined duration ( [0189] event, tap, predetermined phase [0201] depressing and holding button for a predefined time), 
erasing the target from the screen in response to detecting the user event ([0189] event, tap, predetermined phase [0201] releasing the button before the predefined time [0255] touch screen, activated, edit/delete the names).

Claim 18 recites a terminal for claim 10. Therefore, it is rejected for the same rational.

Claims 16-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Applicant admitted prior art (hereafter AAA), as applied to above claims, and further in view of Shepherd et al. (US Pub. No. 2014/0283142 A1, hereafter Shepherd).

As per claim 16, Han teaches the invention substantially as claimed including a memory (fig 1A memory 102) configured for storing a computer program product comprising code instructions for execution of a method ([0007] program product, executable instructions, performing functions) method for controlling the execution of a program by a terminal comprising a screen ([0007]  programs, performing, multiple functions, device, touch screen, processor, memory, fig 1A processor 120 controller 122 applications 136 display 112 [0676] toggling airplane mode on/off), wherein the program is configurable into 
an enabled state wherein at least one process of the program is allowed to be executed by the terminal ([0175] application 136-1 application state 192 application is active/executing [0676] toggling airplane mode off, airplane mode is on device doesn’t transmit wireless signal), and
a disabled state wherein no process of the program is allowed to be executed by the terminal ([0676] toggling airplane mode on, airplane mode is on device doesn’t transmit wireless signal), wherein the method comprises: 
displaying on the screen an icon for starting the program according to a first rendering ([0682] fig 26O icon 2652-1, enabled, no longer grayed out, tap gesture 2668 on icon 2652-1 toggle the airplane mode) when the program is configured in the enabled state ([0682] fig 26O icon 2652-1, enabled, tap gesture 2668 on icon 2652-1 toggles the airplane mode); 
displaying said icon according to a second rendering different from the first rendering ([0678] fig 26N icon 2652-1, disabled, visually indicated by graying out or shading of the icon) when the program is configured in the disabled state ([0678] fig 26N icon 2652-1, disabled, Tap gesture 2664 on icon 2652-1 does not toggle, and thus does not affect, the airplane mode);
performing at least one of the following steps: 
configuring the program into the enabled state whenever detecting that the program has been started using the icon configuring the program into the enabled state ([0676] toggling airplane mode on/off, airplane mode is off) whenever detecting that the program has been started using the icon ([0682] fig 26P icon 2652-1 changes the contrast, airplane mode setting, toggled ),
displaying a context menu ([0194] event recognizer, activates, event handler, associated with event [0186] event handler, gui updater [0328] detection of event, update what is displayed by the application ) whenever detecting that the icon was pressed on or tapped on ([0188] event receiver [0189] event comparator, determine, event, double tap, on a displayed object), said menu showing a first item for directly starting the application ([0200]fig 2  menu 204, soft key, GUI,, navigate to any application, executed on the device) and another item for changing the state of the program ([0186] event handler, gui updater, update the application internal state), 
detecting a user event indicating that the icon has been moved on the screen according to a predetermined motion pattern ([0188[event receiver [0189] event comparator, determine, event, double tap, on a displayed object [0128] contact/motion finger swipe, finger down, finger dragging events [0544] moves icon), and changing the current state of the program in response to detecting the user event ([0194] event recognizer, activates, event handler, associated with event [0186] event handler, gui updater, update the application internal state), 
detecting a second user event ([0188[event receiver [0189] event comparator, determine, event, double tap, on a displayed object) ordering to stop the program after it has been started ([0752] In response to detecting button press 29066, photo selection interface 29060 ceases to be displayed), and configuring the application into the disabled state in response to detecting the second user event ([0194] event recognizer, activates, event handler, associated with event [0328] event handler, update application state ([0678] fig 26N icon 2652-1, disabled, visually indicated by graying out or shading of the icon). 
Han doesn’t specifically teach no process and context menu.
AAA, however, teaches disabled state wherein no process of the program is allowed to be executed (page 1 line 25-30 operating system, configures, disable, application, disabled state, execution of any process of the program is forbidden).

 It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Han with the teachings of AAA of disabling execution of any process of the program is forbidden to improve efficiency and allow disabled state wherein no process of the program is allowed to be executed to the method of Han as in the instant invention. The combination of analogous (Han [0002] AAA page 1 lines 5-6) cited prior arts would have been obvious because combining the disabling execution of any process of the program in the disabled state as taught by AAA to the manipulating user interface based on sensor input as taught by Han to yield predictable results of forbidding any process of the program from execution in disabled state with reasonable expectation of success and motivated by expected improvement in  user efficiency (Han [0005] AAA page 2 1-5).
Han and AAA, in combination, do not specifically teach context menu.
	Shepherd, however, teaches displaying context menu ([0456] user taps and hold, icon, display context menu).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Han and AAA with the teachings of Shepherd of displaying context menu to improve efficiency and allow displaying context menu upon user tap action to the method of Han and AAA as in the instant invention. The combination of analogous (Han [0002] AAA page 1 lines 5-6 Shepherd [0006]) cited prior arts would have been obvious because combining the displaying context menu upon user tapping and holding the icon as taught by Shepherd to the manipulating user interface based on sensor input as taught by Han and AAA to yield predictable results of displaying context menu upon tapping icon with reasonable expectation of success and motivated by expected improvement in  user efficiency (Han [0005] AAA page 2 1-5 Shepherd [0005]).

Claim 17 recites a terminal comprising at least one processor for the elements similar to those of method recited in claim 16. Therefore, it is rejected for the same rational.

As per claim 20, Han teaches the invention substantially as claimed including method for controlling the execution of a program by a terminal comprising a screen ([0007]  programs, performing, multiple functions, device, touch screen, processor, memory, fig 1A processor 120 controller 122 applications 136 display 112 [0676] toggling airplane mode on/off), wherein the program is configurable into 
an enabled state wherein at least one process of the program is allowed to be executed by the terminal ([0175] application 136-1 application state 192 application is active/executing [0676] toggling airplane mode off, airplane mode is on device doesn’t transmit wireless signal), and
a disabled state wherein no process of the program is allowed to be executed by the terminal ([0676] toggling airplane mode on, airplane mode is on device doesn’t transmit wireless signal), wherein the method comprises: 
displaying on the screen an icon for starting the program according to a first rendering ([0682] fig 26O icon 2652-1, enabled, no longer grayed out, tap gesture 2668 on icon 2652-1 toggle the airplane mode) when the program is configured in the enabled state ([0682] fig 26O icon 2652-1, enabled, tap gesture 2668 on icon 2652-1 toggles the airplane mode); 
displaying said icon according to a second rendering different from the first rendering ([0678] fig 26N icon 2652-1, disabled, visually indicated by graying out or shading of the icon) when the program is configured in the disabled state ([0678] fig 26N icon 2652-1, disabled, Tap gesture 2664 on icon 2652-1 does not toggle, and thus does not affect, the airplane mode);
displaying a context menu ([0194] event recognizer, activates, event handler, associated with event [0186] event handler, gui updater [0328] detection of event, update what is displayed by the application) whenever detecting that the icon was pressed on or tapped on ([0188] event receiver [0189] event comparator, determine, event, tap, on a displayed object [0547] in response to detecting a tap gesture), said menu showing a first item for directly starting the application ([0186] event handler, gui updater [0200] fig 2  menu 204, soft key, GUI, navigate to any application, executed on the device [0547] displays an application launch interface for launching plurality of application) and another item for changing the state of the program ([0186] event handler, gui updater, update the application internal state [0176] state queue for enabling the user to go back to prior state/view of application), 
Han doesn’t specifically teach no process and context menu.
AAA, however, teaches disabled state wherein no process of the program is allowed to be executed (page 1 line 25-30 operating system, configures, disable, application, disabled state, execution of any process of the program is forbidden).

 It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Han with the teachings of AAA of disabling execution of any process of the program is forbidden to improve efficiency and allow disabled state wherein no process of the program is allowed to be executed to the method of Han as in the instant invention. The combination of analogous (Han [0002] AAA page 1 lines 5-6) cited prior arts would have been obvious because combining the disabling execution of any process of the program in the disabled state as taught by AAA to the manipulating user interface based on sensor input as taught by Han to yield predictable results of forbidding any process of the program from execution in disabled state with reasonable expectation of success and motivated by expected improvement in  user efficiency (Han [0005] AAA page 2 1-5).
Han and AAA, in combination, do not specifically teach context menu.
	Shepherd, however, teaches displaying context menu ([0456] user taps and hold, icon, display context menu).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Han and AAA with the teachings of Shepherd of displaying context menu to improve efficiency and allow displaying context menu upon user tap action to the method of Han and AAA as in the instant invention. The combination of analogous (Han [0002] AAA page 1 lines 5-6 Shepherd [0006]) cited prior arts would have been obvious because combining the displaying context menu upon user tapping and holding the icon as taught by Shepherd to the manipulating user interface based on sensor input as taught by Han and AAA to yield predictable results of displaying context menu upon tapping icon with reasonable expectation of success and motivated by expected improvement in  user efficiency (Han [0005] AAA page 2 1-5 Shepherd [0005]).


Response to Arguments
Applicant's arguments filed on 05/17/2021 have been fully considered but they are moot in view of new ground of rejections.
Examiners Note
Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Balbus; Tal (US 20150170137 A1) teaches smartphone application enabling instant activation or deactivation of credit cards with the touch of a button.
Dellinger; Richard R. et al. (US 20120311499 A1) teaches device, method, and graphical user interface for accessing an application in a locked device

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195